  Case 4:18-cv-00804-ALM Document 12 Filed 12/10/18 Page 1 of 3 PageID #: 76




                               IN THE UNITED STATES DISTRICT COURT
                                FOR THE EASTERN DISTRICT OF TEXAS
                                        SHERMAN DIVISION

                                                                  §
BANKUNITED N.A.,                                                  §
                                                                  §
               Plaintiff,                                         §
                                                                  §
v.                                                                §   Civil Action No. 4:18-cv-804-ALM
                                                                  §
ASD KITCHEN, INC., AULLAH S. DARWISH,                             §
SAM M. DARWISH, SKINNY IT CORP., AND                              §
RAJESH P. PADOLE,                                                 §
                                                                  §
               Defendants.                                        §
                                                                  §

                            PLAINTIFFS’ REQUEST FOR ENTRY OF DEFAULT

TO THE HONORABLE UNITED STATES DISTRICT COURT JUDGE:

          Plaintiff, BankUnited, N.A. (“Plaintiff” or “BankUnited”), asks the court clerk to enter a

default against Defendant Rajesh P. Padole (“Defendant” or “Padole”) as authorized by Federal

Rules of Civil Procedure 55.

                                             A.    INTRODUCTION

          1.         Plaintiff is BankUnited, N.A.

          2.         On November 9, 2018, Plaintiff sued Defendant for breach of contract. A copy of

Plaintiffs’ Complaint is attached as Exhibit 1 to the Affidavit of Cameron J. Asby (“Asby Aff.”).

          3.         On November 14, 2018 Defendant was served with a summons and a copy of

Plaintiffs’ complaint by personally serving the summons on Rajesh P. Padole. A copy of the

returns of service are attached as Exhibit 2 to the Asby Aff.

          4.         Defendants’ responsive pleadings were due by December 5, 2018. To date,

Defendant has not filed a responsive pleading or otherwise defend the suit.

          5.         Plaintiff is entitled to entry of default.

                                                         1
DM1\9221719.1
  Case 4:18-cv-00804-ALM Document 12 Filed 12/10/18 Page 2 of 3 PageID #: 77




                                        B.    ARGUMENT

          6.    The court clerk may enter a default against a party who has not filed a responsive

pleading or otherwise defended the suit. FED. R. CIV. P. 55(a); City of N.Y. v. Michalis Pawn

Shop, LLC, 645 F.3d 114, 129-30 (2d Cir. 2011); see United States v. $23,000 in U.S. Currency,

356 F.3d 157, 163 (1st Cir. 2004).

          7.    The clerk should enter a default against Defendant because Defendant did not file

a responsive pleading within 21 days after November 14, 2018, the date of service. FED. R. CIV.

P. 12(a)(1)(A)(i).

          8.    The clerk should enter a default against Defendant because Defendant did not

otherwise defend the suit. FED. R. CIV. P. 55(a); City of N.Y., 645 F.3d at 129-30. Defendant was

served on November 14, 2018 but did not file a responsive pleading.

          9.    Plaintiff meets the procedural requirements for obtaining an entry of default from

the clerk as demonstrated by Cameron J. Asby’s sworn affidavit, attached as Exhibit A.

Defendant was served with summons on November 14, 2018. More than 21 days have passed

since Defendant was served and Defendant has failed to file any responsive pleading.

          10.   Defendant is not a minor or an incompetent person.

          11.   Defendant is not in military service. An Affidavit of Defendant’s military status is

attached as Exhibit B.

          12.   Because Defendant did not file a responsible pleading or otherwise defend the

suit, Defendant is not entitled to notice of entry of default. Haw. Carpenters’ Trust Funds v.

Stone, 794 F2d 508, 512 (9th Cir. 1986).




                                                 2
DM1\9221719.1
  Case 4:18-cv-00804-ALM Document 12 Filed 12/10/18 Page 3 of 3 PageID #: 78




                                       C.    CONCLUSION

          13.   Plaintiff requests that the clerk grant their request for entry of a default against

Defendant Rajesh P. Padole, in favor of Plaintiff.

Filed December 10, 2018                               Respectfully submitted,

                                                       DUANE MORRIS LLP


                                                  By: /s/ Cameron J. Asby_____________
                                                      Cameron J. Asby
                                                      State Bar No. 24078160
                                                      E-mail: cjasby@duanemorris.com
                                                      Thomas W. Sankey, P.C.
                                                      State Bar No. 17635670
                                                      E-mail: twsankey@duanemorris.com
                                                      DUANE MORRIS LLP
                                                      1330 Post Oak Boulevard, Suite 800
                                                      Houston, TX 77056-3166
                                                      Tel.: 713.402.3900
                                                      Fax: 713.402.3901


                                                        ATTORNEYS FOR PLAINTIFFS
                                                        BANKUNITED N.A.




                                                 3
DM1\9221719.1
